                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

 NICHOLAS ANDREW BOWMAN,                            )
                                                    )
               Plaintiff,                           )
                                                    )
 v.                                                 )          No. 2:17-CV-00191-JRG-CLC
                                                    )
 HAWKINS COUNTY JAIL, COREY                         )
 YOUNG, DONNA KAY CARTER,                           )
 BUTCH GALLION and CO BRAME,                        )
                                                    )
               Defendants.                          )

                                   MEMORANDUM OPINION

        This pro se prisoner’s complaint under 42 U.S.C. § 1983 is before the Court for screening

pursuant to the Prison Litigation Reform Act (“PLRA”). For the reasons set forth below, this

action will be DISMISSED for failure to state a claim upon which relief may be granted under §

1983.

I.      SCREENING STANDARD

        Under the PLRA, district courts must screen prisoner complaints and shall, at any time,

sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or are

against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Benson v.

O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme Court

in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007) “governs dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A]

because the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630

F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Courts liberally construe

pro se pleadings filed in civil rights cases and hold them to a less stringent standard than formal

pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right of action for the

vindication of constitutional guarantees found elsewhere”).

II.    ALLEGATIONS OF THE COMPLAINT

       Plaintiff states that on July 16, 2017, Correctional Officer Brame “made a sexual comment

[and] gesture” toward Plaintiff while Plaintiff was using a plunger to correct an overflowing toilet

[Doc. 2 at 3-4; Doc. 8 at 2]. Specifically, Plaintiff asserts that Officer Brame grabbed his own

crotch and stated, “I have a plunger that will work” [Doc. 8 at 2]. Plaintiff states that the incident

embarrassed him and made him uncomfortable, and that he attempted to call the Prison Rape

Elimination Act (“PREA”) hotline number posted in the pods to report the incident, but the number

did not work [Id. at 4]. Plaintiff informed Sergeant Carter, Corey Young, and Officer Gallion

about Officer Brame’s conduct and the non-functioning PREA number, and he filed a police report

regarding Officer Brame’s behavior the following day [Id.]. Plaintiff claims that over a month

went by with no investigation into his complaint, and that the other officers still allowed Officer

Brame around Plaintiff even after they learned Plaintiff was fearful of him [Id.].

       In a supplement filed some twenty months after he filed his original complaint, Plaintiff

asserts that the day after the incident involving Officer Brame, he was moved to a cell with a

security camera, and his statement was taken [Id. at 2]. After Plaintiff still expressed concern that

Officer Brame might harm him, Plaintiff was again moved to another cell [Id. at 3]. Plaintiff also



                                                  2
complains that he did not get recreation time for approximately forty-seven hours between July 16

and July 18, and that on July 19, 2017, he was let out for recreation time at least thirty minutes late

[Id. at 3]. Plaintiff recounts numerous instances between July 22, 2017, and September 30, 2017,

where Officer Brame was allowed to serve him his meals, walk the inmates to the yard, hand out

supplies, etc. [Id. at 3-6]. Plaintiff also complains of incidents surrounding disciplinary measures,

medical incidents, and conditions of confinement that occurred in October and November of 2017

[Id. at 7-10].

III.    ANALYSIS

        As an initial matter, the Court notes that although Plaintiff named Hawkins County Jail as

a Defendant, a jail is not a person subject to liability under § 1983. Cage v. Kent County Corr.

Facility, No. 96-1167, 1997 WL 225647, at *1 (6th Cir. May 1, 1997) (stating that “[t]he district

court also properly found that the jail facility named as a defendant was not an entity subject to

suit under § 1983”). Additionally, Plaintiff has not suggested that any particular policy or custom

at the jail caused the alleged violations of his constitutional rights, and therefore, he has not

asserted a claim against Hawkins County itself. See Monell v. Dep’t of Soc. Servs, 436 U.S. 658,

708 (1978) (Powell, J., concurring) (explaining a municipality can only be held liable for harms

that result from a constitutional violation when that underlying violation resulted from

implementation of [its] official policies or established customs”). Accordingly, Plaintiff cannot

sustain a claim against Hawkins County Jail or the county itself, and Hawkins County Jail will be

DISMISSED.

        Additionally, the Court finds Plaintiff’s allegations insufficient to state a claim against

Defendants Young, Carter, and Gallion, as they are named Defendants only because of their

alleged inaction in response to Plaintiff’s complaints. However, Plaintiff concedes that his



                                                  3
statement was taken and that he was moved to a different cell after he lodged his complaint against

Officer Brame. Moreover, the law is well settled that “[t]he ‘denial of administrative grievances

or the failure to act’ by prison officials does not subject supervisors to liability

under § 1983.” Grinter v. Knight, 532 F.3d 567, 576 (6th Cir. 2008) (quoting Shehee v. Luttrell,

199 F.3d 295, 300 (6th Cir. 1999)). Therefore, Plaintiff cannot maintain an action against these

Defendants for their failure to respond favorably to his complaints, and Defendants Young, Carter,

and Gallion will be DISMISSED.

       Next, the Court finds that Plaintiff’s allegations against Officer Brame fail to state a claim

under § 1983, as such verbal harassment, while certainly not to be condoned or encouraged, fails

to state a constitutional violation. 1 See Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir. 1987); see also

Miller v. Wertanen, 109 F. App’x 64, 65 (6th Cir. 2004) (finding guard’s threat of sexual assault

did not violate plaintiff’s constitutional rights). Moreover, even if Officer Brame’s conduct could

state a constitutional claim, Plaintiff could not recover damages for emotional or mental injury as

a result of the alleged conduct, as he suffered no physical injury as a result of Officer Brame’s

actions. See 42 U.S.C. § 1997e(e). Accordingly, Plaintiff’s claims against Officer Brame will be

DISMISSED.

       Finally, the Court finds that Plaintiff’s supplemental complaint, filed June 24, 2019 – more

than twenty months after the initial complaint was filed in this case – appears to raise additional

allegations of misconduct between July 2017 and December 2017 against individuals not named

as Defendants in this lawsuit [See, e.g., Doc. 8 at 5-10]. In his supplement, Plaintiff alleges that

his cell was not properly cleaned, that he missed recreational time for two days, and that he was



       1
        Additionally, while Plaintiff complains that Officer Brame was not kept away from him
following the July 16, 2017, incident, he does not report any further improper conduct by Officer
Brame [See Doc. 8].
                                                  4
unfairly subjected to a disciplinary measure [See id.]. First, the Court finds that these allegations

fail to state a claim, as none of Plaintiff’s allegations in his supplemental complaint constitute

“extreme deprivations” that have denied Plaintiff “‘the minimal civilized measure of life’s

necessities.” Hudson v. McMillan, 503 U.S. 1, 8-9 (1992) (citation omitted). Second, the Court

finds that these supplemental allegations involving new parties do not relate back to Plaintiff’s

initial complaint that he was sexually harassed by Defendant Baume, and therefore, these claims

should otherwise be dismissed as untimely. See Fed. R. Civ. P. 15(c); Moore v. Potter, 47 F.

App’x 318, 320 (6th Cir. 2002) (“The appropriate statute of limitations for personal injury actions

arising in Tennessee and brought under the federal civil rights statutes is one year.”); Tenn Code

Ann. § 28-3-104.

IV.    CONCLUSION

       For the reasons set forth above, even liberally construing the complaint in favor of Plaintiff,

it fails to state a claim upon which relief may be granted under § 1983. Accordingly, this action

will be DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.

       The Court CERTIFIES that any appeal from this action would not be taken in good faith

and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate Procedure.

       AN APPROPRIATE ORDER WILL ENTER.

       ENTER:


                                                     s/J. RONNIE GREER
                                                UNITED STATES DISTRICT JUDGE




                                                 5
